Citation Nr: 1142391	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for chronic sinus disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's sinus disorder is related to an in-service disease or injury.  


CONCLUSION OF LAW

The Veteran's sinus disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in November 2006 satisfied VA's duty to notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Unlike the Veteran's claim of service connection for a headache disability where he has asserted, and the record indicates, that there are unassociated VA records relevant to his headache disability, the Veteran has not indicated seeking such treatment for any sinus problems.  In fact, the Veteran expressly denied sinus problems during his August 2007 VA examination.  As such, the Board finds that the duty to assist is satisfied.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has been afforded an August 2007 VA examination to assess the nature and etiology of his sinus disorder.  The Board finds that this examination and medical opinion are adequate as they are based upon a review of the pertinent evidence, to include the Veteran's claims file.  The examiner also provided reasoned rationale to support his medical opinion.  See Barr, 21 Vet. App. at 312.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of the appeal on the sinus issue.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

It is noted that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has a disability for which benefits are being claims.  As will be discussed below, it does not appear that the Veteran in the current case suffers from a current sinus disability.  However, even assuming that such a disorder exists, service connection is still denied.  

The Veteran's service treatment records show complaints of sinus congestion and diagnoses of bronchitis in June 1982, January 1983, and May 1983.  
During the May 1984 separation examination, the Veteran's sinuses were found to be clinically normal.  He expressly denied having suffered from sinusitis or chronic or frequent colds at that time.  

The Veteran's post-service medical records include an August 2007 VA examination which notes that the Veteran complained of right-sided periorbital pain.  During the examination, he noted frequent nose bleeds due to dryness caused by his CPAP machine but denied having any other nose or sinus problems.  The examiner noted a scar over the right sinus area of the Veteran's face and indicated that it was not raised or adherent.  The Veteran was diagnosed with history of injury to the right side of the face.  The examiner then opined that the sinus condition is not caused by or related to service, to include the facial injury.  The examiner reasoned that there are no records of ongoing or recurrent treatment for sinusitis and the Veteran has not alleged any problems with his sinuses or nasal passage except the frequent nose bleeds caused by his CPAP machine.  There are no further medical records indicating a diagnosis of a current disorder. 

Turning to the Veteran's own assertions, he indicated experiencing and being treated for numerous sinus problems during service.   He is competent to give evidence about what he experienced in-service, e.g. that he was treated for numerous sinus problems during service.  His statements however do not indicate that he suffers from a current sinus problem.  However, assuming that the October 2008 statement is read to imply that he suffers from current sinus problems, the Board finds that the Veteran is competent to report such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms that come to his senses.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, specific sinus disorders are not the types of conditions that can be related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to provide an opinion as to the etiology of this alleged disability.  

Further, while the Veteran is competent to describe his symptoms, his statements of his continued sinus problems since service are contradicted by the statements made during the August 2007 VA examination where he denied having other problems with his nose or sinuses, other than the nose bleeds he suffered from as a result of his CPAP machine.  This evidence weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Further, the absence of documented complaints of sinus problems for many years after his in-service complaints weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In balancing the evidence, the Board finds that entitlement to service connection for a sinus disability is not warranted.  The Veteran has indicated that he has experienced numerous sinus problems during service.  His service treatment records corroborate this fact.  However, the Veteran's post-service records do not show continued complaints of or treatment for such problems.  In fact, the Veteran has denied such problems post-service.  The Board finds that the medical evidence does not support a finding that the Veteran has a current sinus disorder.  Without medical evidence of the current existence of a claimed condition, there may be no service connection.  See Degmetich, 104 F.3d 1328; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a sinus disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic sinus disorder is denied.  


REMAND

Reason for Remand:  To associate VA treatment records and obtain a clarifying opinion regarding whether the Veteran's headache disorder pre-existed service and was thereby aggravated by service.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In a January 2009 VA examination report, the VA examiner refers to reviewing the notes of the Veteran's primary care physician from the VA Medical Center in Battle Creek, Michigan.  The examiner references specific treatment notes dated November 2, 2007, October 17, 2008, November 17, 2008, and December 15, 2008 wherein the Veteran was diagnosed with common migraine without mention of intractable migraine.  The examiner refers to a June 6, 2006 neurologist note wherein the Veteran was diagnosed with tension headaches and a treatment note wherein the Veteran was diagnosed with chronic post-traumatic migraines.  These records are not associated with the claims file.  On remand, the RO should obtain treatment records from the Battle Creek VA Medical Center.  Any negative response regarding attempts to obtain these records should be fully documented and the Veteran should be notified.  

As indicated above, the Veteran was afforded a VA examination in January 2009 to assess the nature and etiology of the Veteran's headache disorder.  It should be noted that the issue of a pre-existing disorder was raised by the record and it appears that the RO attempted to have the VA examiner address this issue in the examination report.  During this examination, the examiner noted review of the claims file, to include the Veteran's service treatment records, and performed a physical examination.  The January 2009 examiner diagnosed the Veteran with a chronic headache disorder and opined that it is less likely as not that the Veteran's current headache disorder caused by or the result of the in-service injury sustained in March 1978.  The examiner was then asked to provide an opinion as to whether the Veteran's headache disorder increased in severity during service.  The examiner concluded that he could not resolve this issue without resort to mere speculation.  He did not provide an explanation for this conclusion.  

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A sufficient rationale and supporting explanation need to be provided that address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The examiner was not asked to provide an opinion as to whether the Veteran's headache disorder pre-existed service.  The examiner was merely asked to determine whether a headache disability increased in severity during service.  This opinion could be read to infer that the examiner was asked to determine whether the Veteran's headache disorder pre-existed service and thus was aggravated by service.  However, the examiner did not specifically make these findings, and "inferring" that this is what was meant would be tantamount to the Board rendering its own unsubstantiated medical opinion.  The Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Nevertheless, the examiner was provided an improper standard to determine whether any pre-existing condition was aggravated by service.  Further still, and as noted above, the examiner did not explain why he could not determine the question of increased severity of the Veteran's headache disorder without resort to speculation as required under Jones.  For these reasons, the examination is insufficient.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's headache disorder, to include whether his headache disorder pre-existed and was aggravated by service, the examiner must consider all available evidence, including the Veteran's history of headache problems in childhood, during service, and after service discharge, and attempt to address that question.  If the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.

As the VA examiner did not provide a clear basis for the statement that an opinion could not be provided without resort to mere speculation, the Board finds that the opinion was insufficient without additional explanation or comment under the holding in Jones, the January 2009 VA examination is inadequate, and the matter must be remanded for a clarifying opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant treatment records from the VA Medical Center from Battle Creek, Michigan, to include the treatment notes referenced in the January 2009 VA examination report.  

2. Then, the claims files should be forwarded to the VA physician who examined the Veteran in January 2009.  (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  After review of the entire record, including a copy of this Remand, the examiner should provide a response to the following:

a) Is it at least as likely as not that the Veteran's current headache disorder was manifested in service or is otherwise related to service, to include the March 1978 head injury? 

b) Based on a review of the record, did the Veteran's headache disorder clearly and unmistakably (obviously or manifestly) pre-exist service?  

c)  If the headache disorder pre-existed service, was it clearly and unmistakably (obviously or manifestly) aggravated by service?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.  In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

3. After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


